Title: Enclosure: François D’Ivernois’s First Letter on the Genevan Revolution, 22 August [1794]
From: Ivernois, François d’
To: Jefferson, Thomas



EnclosureFrançois D’Ivernois’s First Letter on the Genevan Revolution

Sir
Augt: 22d: [1794]

The interest you have taken in the history of the interesting Republic of Geneva has been such, that I should be wanting in not giving you the mournful recital of it’s expiring convulsions. Such a detail will be void neither of interest nor utility to your prudent Countrymen: May they reflect on it with attention, and learn by the disastrous example of the most Democratical State that exists on the Continent of Europe, the extreme danger of foreign influence; and above all, how rapid and inevitable it is, to transgress the feeble interval which seperates the abuse of liberty from its ruin!
You know Sir, that after the long dissensions, which had chiefly related, 1st: To the extension of the right of election assigned to the body of the People, 2dly: To the degree of amovobility or right of removal to which its Magistrates were Subject, and 3dly: to the influence, which the engagement the three neighbouring Powers had entered into as guarantees, might have in our internal legislation, the popular party was at last overwhelmed at Geneva in 1782 by the irresistible power of the Count de Vergennes. Strange as it may appear to you, it is notorious that that Minister employed much greater pains and application, in the destruction of Liberty in Geneva, than he displayed at the same time to insure its triumph in America; and as all his secret intrigues failed in that pursuit, he did not obtain his end, but by openly marching against Geneva, some of those French battalions which had fought under America colours. His troops banished the principal Men who had defended the rights of the People and established on the ruins of our fundamental Constitution, not precisely an hereditary Aristocracy, but a Government armed with sufficient force to reign in opposition to the decided and well known will of the Majority of the Citizens of Geneva.
The existence of such a Government without doubt depended for its continuance on that of the despot who had imposed it. Scarce had the Count de Vergennes expired, when with one accord and in the midst of universal joy, all parties united to overthrow the edifice of Government which his dictates had erected. Our fundamental Constitution was reestablished on all its Republican basis; it’s defenders were recalled and reinstated; and by an almost unanimous vote, every incident of the long litigation which had arisen for a century past betwixt the Assembly of the People and the Administrative bodies were definitively adjudged in favour of the former.
This happy resurrection of liberty commenced in 1789, and consolidated in 1791 presents the most prosperous and brilliant period of our Republic. Every heart was reconciled, a harmony of principles reigned amongst us, trade and our manufactures flourished, and our Academy, that admirable establishment of the celebrated Calvin, Our Academy, that nourishing vein of all our prosperity past and present, far from having interfered in, or suffered by the public dissensions, was solely devoted in directing the Genevese in their rapid advances towards the heights of science. So great have been its happy effects, that since the commencement of the present Century, our population has been doubled, the fortunes of individuals have increased in an inconceivable ratio, and foreigners  never failed to visit and to admire the prodigies of liberty and public education in a small state of 30,000 Souls, in which the present generation had produced at once a greater number of men distinguished in the career of letters and of Science, than the three kingdoms of the North Europe taken together.
Scarcely can we seize the recollection of this period, so transient has it been; for scarcely had our liberties escaped the ravages of the despotic Boreas which had blown from France, and had for some years razed them to the ground, than a new destructive hurricane blowing from the same quarter, but at this time assuming the sacred name of Liberty, comes to tear them up by the roots for ever, and with them all religion, and every Republican virtue, which had so eminently distinguished Geneva.
Thus it was, that whilst the French Republic was preparing to attack Savoy, certain advices reached us from Paris, that its General had secret orders against Geneva. This was the period when the Brissotin party predominated in the Convention; which, as it is well known, had formed the project of encircling the French Republic with a line of Republics exactly modelled after its own government. Even Savoy was then to have been included in this vast plan.
We apprized the Swiss our Allies of the dangers which threatned us. They kept themselves ready to participate them, and there was no time to lose; for the day after Genl: Montesquiou had penetrated into Savoy, he advanced in force to declare war against us. His orders, the originals of which I have since seen, were to enter Geneva, to take from thence 20,000 Muskets of which France stood in need, and to make that place one of its Bulwarks.
The brave Helvetians arrived within our walls, at the same moment that the French General was at our gates. I was one of the Deputies, who were sent to demand of him the motives of the threatning warlike preparations which were displayed around us. He announced to us that we had committed an insult on the French Republic, by calling in the assistance of the Swiss; that we were, (perhaps without being aware of it,) in an actual coalition with the enemies of France, which besides accused our Government of ill will, and alledged as a proof of it, the passage and hospitality we had granted to some Emigrants.
We replied, that distrust was the sole safeguard of the weak against the strong; that with respect to the demand of assistance from the Swiss our Confederates, our little Republic had never neglected that measure from simple precaution whenever Savoy became the theatre of war; that we were even engaged to it by treaties guaranteed by France itself, and at which the despotic Louis XIV never took umbrage.
In proof of the perfect innocence of the intentions of our Government in relation to France, we observed to him 1st: That we were till then the first and only Independent State which had formerly recognized the French Republic. 2dly: That since its revolution, we had generously opened our corn granaries in favour of a neighbouring district of France threatned like ourselves with a famine. 3dly: That in pursuance of the pressing requisitions of the same district, exposed to a kind of Counter Revolution we had consented to open our arsenals and to lend it arms which it has not yet restored according to its promises and which on the contrary were then preparing to be turned against ourselves.
The evident justice of our cause, however would have no ways saved us, had it not been for the influence of the worthy General, before whom we pleaded it, and who strongly supported it to his Constituents by urging the extreme gratuitous and inevitable danger such a measure would incur of having all Switzerland  in arms to contend with before so useless and dishonourable a quarrel of a Giant against a Dwarf could be terminated.
He got his orders of opening the trenches revoked, and obtained that of negotiating pacifically with us. The result was an honorable and equitable treaty, in which it was stipulated; that the misunderstandings on both sides having been happily removed by amicable explanations, the French Republic engaged to withdraw it’s army from the neighbourhood of Geneva in consideration that the Genevese should dismiss their Swiss garrison. It promised amongst other things the full execution of our ancient treaties with the Kings of France. This treaty was reciprocally signed and concluded, after the French Plenipotentiary having on his part exhibited to us his full powers in due form.
We were hastening to execute it by beginning to send back the Swiss, when we learnt that the French Minister refused to ratify it, but on condition of inserting new clauses; for which purpose Mr. Genet was sent to Geneva. What was our surprize when after having adhered to all these new clauses, we learnt that the Convention refused likewise to ratify this second treaty, and that in order to colour this violation of the laws of Nations, it launched a decree of accusation against Genl: Montesquiou who had negotiated and concluded it?
The convention imperiously exacted of us that we should forthwith send back the Swiss without conditions. In fact there was no longer time to obtain any; for on the faith of this treaty our faithful Allies had almost all quitted the Town. Geneva was no longer in a state of defence, and our obedience to this law from France being forced by the actual state of things it seemed that we had not at least any further dangers to apprehend from that quarter.
But Genl: Montesquiou, whom I had the happiness of saving from the daggers which awaited him at Paris, discovered a danger to us much more formidable even than the preceding one. The Convention said he, is resolved at all hazards to operate a political Revolution amongst you, after its own principles. It only remains for you to model yourselves to it by your own act, or to prepare to defend yourselves against it either by open war, or by internal intrigues by either of which you will infallibly be overwhelmed.
Nothing appeared more difficult than to conceive in what we could democratize ourselves more to please France, as by our Laws the Assembly of the people exercised collectively of itself all the Sovereign Powers which the French by their number had been obliged to intrust to their Representatives in Convention.
However the French Convention had discovered the only weak side, by which it could disorganize us; for having learnt that our Constitution admitted in the Sovereign Council only those Genevese who had acquired by themselves or their ancestors the title of Citizens, it loudly accused it of being a mere hereditary and aristocratical Council. This was so far from being the case, that it included more than two thirds of the Genevese heads of families, and that in order to attach and associate the rest to it, our late popular Laws had successively reduced the price of their admission to the moderate sum of about 27 Dollars to be applied to the Hospitals; a sum that seemed to be the lowest proof of personal independence, that can be required not only of an Elector, but of one born a member of a Sovereign legislative Council.
This last class called simply Natives had displayed in general the greatest alacrity and earnestness for the defence of the Republic. At the approach of the  French Army, all parties were united as by a stroke of Electricity, and, if we were to except about 50 Individuals citizens and natives, who had cowardly deserted our threatned ramparts, alledging that it was not permitted for the friends of liberty to fight against the French, Geneva at this moment of danger presented but one heart, one soul, one family. But as soon as the Class of Natives had learnt by the very debates of the French Convention that it no longer directed its views to the seizure of Geneva, but simply to extend to all its inhabitants the equality of the Rights of Man, they commenced openly to aspire to it, and found leading men amongst the citizens, who associated themselves to support this pretension, either with the view to act a conspicuous part, or carried away by the seducing effect of the intoxicating theory which the doctrine of extreme equality inspires. In a short time the French officers and Soldiers who were still at our gates, gave them open encouragement, and even offered them in secret their aid for the triumph of that Cause. Here Sir, commences, the first symptom of that Revolutionary crisis, which in less than two years has plunged Geneva first of all into the convulsions of anarchy, and finally into all the crimes which popular tyranny can invent. May I request you to lend all your attention, whilst I unravel this bloody clue.
Alarmed at the new peril, which inevitably threatned the Constitution of Geneva, or its Independence, Our administration could devise no other means to preserve itself from it but by proclaiming the admission of all the Genevese without distinction into the Sovereign legislative Body. But scarcely had the Great and Little councils adhered to the decree which was to be sanctioned a few days after by the Sovereign assembly of the Citizens, than some french emissaries represented to the Natives how unworthy it would be for them to receive as a favour the equality of political rights; that that equality was their birth right; and that it was a further outrage offered to it, in granting it to them through the medium of Constitutional forms.
The progress of this strange doctrine was such that the new faction refused indeed the favour which the assembly of the People was on the point of insuring to it for ever: at the same time, determined to carry it by force, they further demanded in order to assure their conquest: 1st: To fill up all the places of the Administration whatever with their partizans; 2dly: That there be forthwith an election of a National Convention with a view to finish the Democratizing of our constitution on this new principle.
Those who knew that this disorganizing party formed at that moment only the fourth part of our population, have severely blamed us for not having dissolved it by open force. Considerations however for our internal safety of the most imperious nature forbade it. The french Army still surrounded us, and waited but for the signal of the slightest disturbance to enter within our walls, where they had many an emissary and partizan.
In order to save our Independence from this imminent danger, the Majority had the Patriotism of yielding to the Minority. The little and great Councils voluntarily resigned all their places to the leading people of the opposite party, to those even who had fled during the siege, and whilst they thus gave up everything, they required no other promise but that of maintaining public order and not to deliver us up to France. As there was no resistance, so neither was  there any shock; and thus it was that in an instant, and only a few weeks after the arrival of the French army at our gates, the most lawful Constitution and Administration that Existed on this Continent was overthrown, without however this army having obtained the slightest pretext to introduce itself either by accord or by force within our walls.
Here commences the history of that first usurped administration, which lasted but about Twenty months, and which might in many respects be compared to the first party which triumphed after the French Revolution, since it appears certain that its intention in producing a Revolution by the Populace was founded in the hope of being able to stop it at its will and to interdict efficaciously at once any further excesses. It is to be allowed that the greater part of its members were men of some property, and of some education, and that they did what depended on them to maintain our Independence abroad and order within.
It is equally true that they have had to contend with three considerable obstacles, namely; 1st: Against the Successors of the Brissotins, who after having granted them the fraternal kiss, reproached them with having made but a half Revolution and created a multitude of impediments for the transportation of the articles of subsistence for our town: whilst, instead of the good offices which the Genevese expected as having a right to them on the title of Revolutionists, they were even treated with much less consideration than the rest of Switzerland, who had made themselves respected by remaining solidly at the anchor of their ancient constitutions. 2dly: Against the ruin of trade and of private fortunes almost totally swallowed up in the funds of France; and against the annihilation of the public finances, rapidly exhausted by the enormous salaries which the new members of this government required, doubly as expensive as the former. 3dly: Against a new faction composed of the dregs of their own party, not numerous it is true, but who under the name of Marseillois and Montagnards, and having the French resident evidently at their head, desired nothing less than the downfall of all religion, preached the most extreme principles of the French, and seemed to aspire to imitate them in every thing or to deliver themselves up to them.
The vanquished party far from adding to these fatal obstacles recollecting that the new Administration had rallied all it’s strength around our Independence, threw a veil over its past faults, and those which ignorance or the difficulties of the times made it commit. More than once they assisted it with their councils, and some of the deposed Magistrates consented to sit in the National Convention; which in order to please the French, was not able to invent any other means than to appropiate a part of the Executive power to the Legislative body of the People. In a word; the mass of citizens, without renouncing, it is true, their opinions on the political order, and without recognizing or contesting the legality of the title of this Government, shewed themselves ready on every occasion to stand by it with all their force to aid it in resisting with vigour the difficulties from without and the Agitators within. As these last appeared to be in the utmost poverty, with a view to shelter them from its consequences, and  that of the state of idleness to which the sudden decline of our trade of watch making exposed them, the rich subscribed a considerable capital to support the prosecution of that manufacture untill some market was opened for its articles. Owing to such noble sacrifices both of passion and of interest Geneva seemed to navigate with tranquillity though so close to the French tempest, and still to be sheltered from the whirlwind, whose ravages she heard on every side. Even Switzerland astonished at this Revolutionary miracle of a first disorganization, which seemed to have been stopped in its source, Switzerland yielding at last to the generous sollicitations of the deposed Magistrates had just consented to resume its confederative relations, which had been suspended for 18 months, with the Government which had so violently dispossessed them. In short the latter seemed to gain both experience and strength from time and circumstances, and most of those citizens who had dreaded their excesses and had absented themselves, daily returned under the solemn promise of finding protection and security.
A security both perfidious and deceitful! The thunder of the French Revolution howled over Geneva without their doubting it. A Genevese Deputy at Paris, and one who by his mission was in the habit of assiduously seeing the most important leaders of the Jacobins, nourished in their bosom for more than a year, and from that time exercised in the profound theory of insurrections, had just returned to Geneva to put their lessons into practice, and to concert measures with the resident of France, Counsellor Bousquet such is his name, proposed to himself five important points for his imitation. 1st: To deprive the administration, to which however he was associated, of the confidence of the populace, by accusing it of holding a secret connivance with the rich, or at least cowardly temporizing with them. 2dly: To suspend its powers as well as those of the assembly of the people, in order to invest a certain number of his armed partizans with them under the name of Revolutionary Government. 3dly: To cement this 2d: revolution by erecting a tribunal that should imbrue its hands in blood in the name of liberty, in order that thereby the breach should be irreparable, and that there should be no longer means for his associates to stop without danger in this new career. 4ly: To spread terror as the order of the Day, in every class of the people, that by this means the smaller number might domineer with impunity over the greater, and that the latter might esteem themselves happy to be able to purchase their lives at the price of their properties, which would furnish, a constant pay for the Revolutionists. 5thly. In short the destruction of religious worship.
This horrible edifice was erected in the course of one night. In order to succeed in such a Conspiracy, it was necessary to anticipate the period, when a proposition of new contributions on the rich was to be submitted to the assembly of the People, contributions which, were they accepted as was hardly doubted, might have removed every pretence of clamour against the rich, and restore that force to the Administration, which it risked to loose by the rapid annihilation of the public finances.
Then it was that Counsellor Bousquet began under hand to spread amongst the populace, that there were many other means of relieving the poor besides that of exempting them from all taxes; that for too long a time the rich had  devoured their subsistence or at least insulted their miseries by their enjoyments; and that in having destroyed the Aristocracy of Laws, it was but a childish exploit, unless they extirpated at the same time that of riches and morals. Then from fear that the acceptation of the new taxes might disconcert his plot, he chose the 18th: of July for its execution, the eve of the very day when they were to have been submitted to the decision of the assembly of the people and sanctioned by it. Every thing was organized for the insurrection, the parts allotted, the functions assigned, and the victims marked out; it was in the middle of the night that his brave associates flew to arms, made themselves masters of the Cannon, and proceeded to disarm in the midst of their slumbers, those citizens whose courage and despair they dreaded the most. In order at the same instant to confound the administration, they arrested the two principal Syndics leaders of the preceding Revolution and thus succeeded in preventing that Administration from taking any steps to ward off the blow that was meditated. They involved in it all the Magistrates deposed in 1792 and more particularly ransacked the houses of those who were supposed to have plate or money in their possession, and out of which they have since fixed a pay of about half a Dollar a day to each of the Janissaries of this expedition. Great care was taken at the same time to seize with these prisoners many obscure and poor citizens; for it was highly important at once to chill the courage of every one, and to strike consternation throughout every class. This plot, which was meditated in the profoundest secrecy, was thus openly executed in the course of a few hours and without resistance by a handful of villains, to whom their success associated immediately the morning after, the rest of the populace, every weak and cowardly spirit—and even a few persons of character who still flattered themselves with the hopes of stopping these crimes under the air of co-operating with them.
Counsellor Bousquet assembled them under arms, to honour them with the name of Revolutionary Nation. Then in the name of liberty and patriotism, he observed to them that it was to the salutary energy of the great measures of severity that the French owed their successes both abroad and at home: that the severity of these measures was constantly allied with justice and morality, and that it was highly expedient to commence the reign of virtue and of the Revolution by great examples. In consequence of which, the Administration was suspended, and provisionally reimplaced by a Revolutionary Tribunal, of which he got himself proclaimed President, and which was to judge those immediately who were imprisoned.
The number of these increased every moment, and at last amounted to between 5 and 600, thanks to the orders of the French Resident, who had those unfortunate Genevese delivered up, who had fled for refuge to the territory of France. Amongst these prisoners were the greater part of the Professors of our Academy whose moderate salaries are no doubt to be applied to their nefarious purposes; all the Masters of our College, and nearly without exception every one of our respectable Clergy, that Clergy on whom Geneva had so much right to pride itself as being of any protestant Clergy the most enlightened; the most tolerant, the most united and the most religious of Europe. Fearful of letting a single one of these venerable ministers escape, the furious Revolutionists pursued  them in arms into the very pulpits of the Churches, where in spite of all dangers, these heroes of religion had the intrepidity of attending to fulfill their appointed functions, in invoking the God of peace in behalf of their distracted country.
The Revolutionary Tribunal eager to enter on it’s functions chose for its first victims, the ancient Syndic Caylar, who had displayed the greatest firmness in the defence of our fundamental laws, and my worthy friend the former Atty: General Prevost whose only crime in their sight was his having succeeded in negotiating with me the treaty which saved us two years ago from the first outrages of the arms of France. In two sittings held in the midst of howlings from the galleries, and without any direct accusation they were condemned as liberticides to death, with five others, by these new judges taken from the dregs of the people, who after having invoked the Supreme being, proceeded to deliver this sentence amidst the basest buffooneries.
The Revolutionary nation had however reserved to itself the right of appeal for every sentence of death, and consequently was convoked for that purpose. But although under the pretext of purifying it, half of the assembly of the People was excluded, a great majority of votes was for granting the lives to the chief of the devoted victims. The Conspirators, at the appearance of this first act of repentance and remorse, violently complained of false patriots having introduced themselves amongst them, and openly threatned to go and put to the sword every prisoner indistinctly, if their request of blood was not immediately acceded to. The Revolutionary Tribunal waited only this pretence to raise itself above the decision of the Majority of its own party, and it instantly sent the seven victims to undergo their sentence, who had defended themselves with dignity, and died with all the courage that religion, innocence and virtue inspire. The Swiss Governments chilled with horror at these transactions discontinued all communication with this second Nineveh; and those of their  misled citizens, who had been worked upon by the same emissaries as ourselves, declared that they had received in time a lesson from which they knew how to profit.
However although the butcherers of Geneva have already set at liberty a hundred prisoners, whose great numbers embarrassed them they nevertheless continue in the career of their crimes; and as crimes lead on to crimes, and blood to blood, it is not to be doubted but more will be spilt for some time to come, since they have already prohibited the wearing of mourning. If they appear at this moment to stop the effusion of blood, it is only with a view to give the miserable inhabitants of Geneva time to accustom themselves to it; and the better to strip those who consent to save their lives by confessing the deposits of their effects. To the purpose of imitating the French, who began with confiscating the property of those emigrants who fought against their Country; they have begun their part with pronouncing the confiscation against those Genevese, who have succeeded in flying from their butchery. At the same time they have interdicted divine worship at least temporarily; and our churches are no longer open but for baptism.
Geneva is entirely another town, which stands on the same spot as the former: the spectacle it presents is that of crimes, pillage and desolation. Thus you see however, Sir, what the first step towards the Revolutionary Doctrine has been able to effect in so short a time, with a people, who in the midst of the most active civil dissensions had untill then always preserved as in a sacred deposit, a horror at the effusion of human blood, and a respect for property! In a word Geneva is lost beyond resource and without hope of being restored to liberty and morality. For supposing even that the majority of its inhabitants being disarmed should succeed by a noble effort of despair in delivering themselves from the yoke of these Cannibals, yet the french soldiery are still at our gates to protect and revenge them, and to devote us to the fate of Lyons.
It is true that the leaders of this ferocious faction still possess their determination of preserving Geneva independent of France. Undoubtedly it is more convenient for them to wage war against their disarmed countrymen, and to strip them of their property, than to go and fight battles on the Rhine or beyond the Pyrenees; but when they shall have plundered everything, and dilapidated their spoils, nothing will remain for them, but to sell themselves to France.
Happen what may Geneva no longer deserves liberty, it has been branded and dishonoured there; for the present generation, it can only be a residence of hatred and vengeance.
If this afflicting narration should appear long to you Sir, how much more so must it not have appeared to him who is a Genevese, and who has had the courage to trace it out to you? I know not even that I should have had the strength to have completed it, were it not for a pressing motive which animates me. I have just learnt that a number of my countrymen, have taken the courageous resolution of visiting America in quest of peace and liberty which have been banished from their native country; and considering the smallness of our territory, it will be impracticable to hinder those from flying, who dread not to abandon to the plunderers their landed property. Besides many of them possess a part of their fortunes in foreign trade, as in the funds of England and in those of America.
I come, Sir, in the name of suffering humanity and persecuted liberty, to conjure you to aid these unfortunate persons with your councils and support, and to recommend them to the generous hospitality of your fellow citizens. I dare  guarantee to you that those of mine who are going to associate themselves to them, will carry with them in return for the asylum they shall receive, every thing that is valued as most estimable amongst you: Republican morals, the love of enlightened liberty, the sacred habits of equality in the sight of the Law, those of industry, respect for religion, and above all things the dreadful experience of the numerous evils which are involved by foreign influence and the first violation of the constitutional and fundamental laws of liberty. I am Sir yours &c
P.S. Letters from Geneva of the 3d: instant just inform us that the perpetration of these horrors is prolonged with impunity and with circumstances the most aggravating. About 20 Absent families of opulence have been condemned in the confiscation of their property, and also nearly an equal number of those who were imprisoned. Several of our most respectable Divines after having their houses pillaged, have been deposed from their functions, and condemned to imprisonments of greater or less duration. Many citizens have been banished. The two Cramer Professors have been sentenced to an imprisonment of one year in their own houses. But what is most alarming Two of the most respectable members of the ancient magistracy, M. M. Fatio and Naville Gallatin whom the Revolutionary Tribunal had condemned only to banishment and the confiscation of their estates, have been snatched from the prisons by its atrocious satellites, who conducted them to the place of execution, where they shot them!!! We have too much reason but to expect the most terrifying news.
Other letters from Geneva dated the 10th: Inst: inform us further that two fresh victims have been sacrificed to the sanguinary fury of the Revolutionists, and that some violent misunderstandings have already arisen between their leaders and the French Resident; The Reason of this is not as yet fully ascertained; but it is known that the former have gone so far as to address severe complaints against him to the committee of public safety at Paris.
Subsequent letters from the Pays de Vaud mention that a number of respectable citizens of Geneva daily arrive there, having been banished and previously plundered of every thing; that they are received with open arms; and that the unfortunate Genevese have no longer but one ray of hope remaining to them, that the example of the fall of Robespierre will force those who had aspired to follow his steps at Geneva on the very eve of his catastrophe at Paris to some serious reflections, and some retrieving measures.
The Government of Berne has just published the following Proclamation in all the Churches of its canton, which completes at the same time that it verifies the dreadful picture which I have endeavoured to describe.
“Public notoriety has informed you of the deplorable scenes, which have plunged the City of Geneva into the depths of affliction, that Republic, for whose welfare we have constantly been interested, resulting from the long and intimate relations as allies, and from the habitual connexions of a close neighbourhood, is now a prey to unheard of calamities, of which it is impossible to foresee either the extent, the duration or the consequences. At the moment when we were flattered with the hope of the return of peace and tranquillity by the new order of things, which the Government had just solemnly announced to us, and also to the Canton of Zurich, as the term of all dissensions, a set of lawless persons have attacked and overthrown by force of arms public liberty and private security; they have been seen breaking open dwelling houses, carrying away from thence a multitude of Individuals, arbitrarily arresting them, and  dragging them to different prisons. These violences have been extended even to the ministers of Religion, in such a manner as indicates its approaching proscription, in a town which has long been one of its principal supports. In the midst of this general subversion, blood has been shed, several citizens have been sacrificed against even the Majority of the voters; new victims are marked out; further outrages on persons and properties are preparing and are put into execution in despite of the oaths the established forms and the laws of the state; and Geneva overwhelmed with consternation awaits in terror the fate preparing for her by these bloody Insurgents, who have usurped the right of disposing of the lives and fortunes of their fellow Citizens.
“We view with extreme grief the mournful destiny of a City, whose happiness and peace were at all times the object of our care, and whose situation so nearly interests the tranquillity of our state, and that of Switzerland; but the knowledge which we have acquired of the criminal participation of several individuals of our country in the horrible excesses which we have just related, aggravates more and more our grief and adds to our indignation. Our paternal sollicitude for the safety and honour of our Country does not permit us to tolerate on our territory those men stained with crimes; we ordain by the present publication, that entrance thereon be interdicted to them and it is our pleasure that all those of our Subjects who shall be known to have had a share in these atrocious scenes, be instantly denounced, and seized, reserving to ourselves to pronounce the just punishments which their guilty conduct in a city so long a time our Ally may have deserved.
“We doubt not, Dear and Liege, that participating with us the sentiments which animate us, you will redouble your activity and zeal in the execution of this present ordonnance; we take pleasure especially in the persuasion, that at the sight of the distressing events which so cruelly agitate this neighbouring Republic, you will the better appreciate the happiness of living under mild and equitable laws, which seconded by a beneficent religion, have for such a length of time afforded us the enjoyment of the inestimable blessings of peace and tranquillity, and of every kind of prosperity which God bestows on the people he loves. And that God, whose Almighty protection, we as well as our Fathers so sensibly experience, will not abandon us, if grateful for his benefits, and placing our confidence in him, we seek still to deserve his goodness and his favours by our virtues, and by our love for our Country.”
Given in our Great Council the 4th. Augt: 1794 Chancery of Berne

   
   The same who has since been in America, and who if he still remains there, will no doubt testify the truth of the above relation.



   
   The latter placed so great a consideration on this that [one] of the chief men of the Convention addressed himself to the former in these terms “And if Geneva persists in not giving herself to us, we must beseech Geneva to permit us to give ourselves to her.”



   
   Thus for instance it was that the french, in opposition to the letter of the most positive treaties, and in order to add to the dreadful scarcity of articles of Subsistance the French Republic constantly refused under various pretexts the passage of the produce of our little territory invironed by that of France.



   
   The Abbi Soulavie known since the Revolution by an obscene work entitled “The memoirs of the Duke of Richelieu.”



   
   It was neither it’s luxury nor it’s wealth, that could have excited the rage and envy of the Revolutionists.



   
   On the succeeding day, it stuck up a kind of an apology, which is nothing else than the manifesto of this new war, and which is a master piece of hypocrisy and falsehood. The Aristocrats that is to say the rich, are therein accused, of not having renounced their pretensions nor abjured their ancient errors, of not having fraternized with the Revolutionists in their civic festivals, of longing after a French Counter Revolution, which necessarily would produce one at Geneva; of having made vows in favour of the rebels of Lyons, and what is more of having entertained an idea of rejecting the new taxes. It therein discovers without disguise the thread of the conspiracy, by attributing the unhappy prejudices of the French against Geneva, to this that the former had thought it right to distrust a people who boasted of having effected the triumph of the principles of liberty and equality and at the same time harboured a nest of incorrigible Aristocrats at peace in their very bosom. In short this manifesto invoked the fraternity of the Revolutionary nation and conjured them to be on their guard against the weakness of clemency, to put an end to the reign of impunity, to purify the atmosphere of their country of its perverse children, and to incapacitate them for ever from revolting against it. On its part the tribunal engaged, To Revolutionize both principals and morals, to regenerate the public mind; in short to proceed without delay to institute proper establishments to prevent the wants of the people, to form true citizens, and to prepare the happiness of all, & !!!



   
   The only one amongst them who pronounced a few words was the Syndic Caylar. I should die contented, cried he, did I believe that my Death would restore peace and liberty to my fellow citizens. It was even Genevese of the faction of the Marseillois who disputed the honour of being their executioners, and of shooting them. It may be easily conceived that the effects of these unfortunate men were declared to be confiscated to the profit of the Revolution.



